Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
	Applicant's arguments filed 09/28/2021 have been fully considered but they are not persuasive.
Regarding the applicant’s arguments directed at the rejection of claims 1-20 under 35 U.S.C. 101:
The examiner respectfully withdraws the rejection in light of the amendments.

Regarding the applicant’s arguments directed at the rejection of independent claims under 35 U.S.C. 103 on pages 9-10:
The examiner respectfully agrees that neither Hosabettu et al. (US 20160019485 A1) in view of Shepherd et al (US 20150154291 A1) and further in view of Baker (US 20180232705 A1) teach the amendments to the independent claims.
The examiner respectfully enters Gilg et al (US 20100020954 A1): Gilg teaches and activating, without user input, during the online meeting, the participants' microphones during their respective allocation of time ([0029; 0031-0032; 0056] switching by the system, (without user input) between active speakers, based on the assigned time intervals, and muting all other users except the active speaker. Examiner notes as muting switches, activating the microphones is performed from the muting state)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the teachings of Hosabettu in view of Shepherd in view of Baker to include muting and activating microphones of meeting participants as is taught by 
The suggestion/motivation for doing so is to better audio quality in group audio calls [0004-0006]
	 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 5-6, 8, 12-13, 15, and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hosabettu et al. (US 20160019485 A1) in view of Shepherd et al (US 20150154291 A1) and further in view of Baker (US 20180232705 A1) and further in view of Gilg et al (US 20100020954 A1)

Regarding claim 1, Hosabettu teaches a computer-implemented method comprising: (0009- method)
(0044; 0050; gathering social media and other information to create a user profile, profile information includes such things as roles of the users (equivalent to trait))
profiling, by the processor, a first skill set of the first participant and a second skill set of the second participant; (0044; 0050; gathering social media and other information to create a user profile, profile information includes skill of the users (equivalent to skill set))
calculating, by the processor, participation scores (confidence score for each user) of the first participant and the second participant based on the traits, (role of the user) and skill sets (user skill set) of the first participant and the second participant; (0052-0053; 0060-0061; 0063-0065; calculating a confidence score for each of the users using the users information, the confidence score based on roles of the user (equivalent to traits) and skills of the user (equivalent to skill set))
Hosabettu does not explicitly teach determining, by the processor, a first sociability score of the first participant and a second sociability score of the second participant; calculating, by the processor, participation scores of the first participant and the second participant based on the traits, sociability scores, and skill sets of the first participant and the second participant; allocating, without user input, a first portion of time in an online meeting to the first participant and a second portion of time to the second participant based on the respective participation scores of the first participant and the second participant, wherein the first portion of time is reserved for the first participant to contribute to the meeting and the second portion of time is reserved for the second participant to contribute to the meeting and activating, without user input, during the online meeting, the participants' microphones during their respective allocation of time
In an analogous art Shepherd teaches determining, by the processor, a first sociability score of the first participant and a second sociability score of the second participant; (0007; calculating participation score by weighting engagement metrics (equivalent to sociability score) for participants such as voice interaction)
(0005-0007; calculating a score (equivalent to participation score) by weighting engagement metrics (equivalent to sociability score) for participants based on voice interaction (equivalent to sociability score) personal engagement such as attention loss (equivalent to traits))
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the teachings of Hosabettu to include determining sociability scores and using a multitude of information used in a determination process as is taught by Shepherd
	The suggestion/motivation for doing so is to be able to better conduct conferencing [0003]
Hosabettu in view of Shepherd do not explicitly teach allocating, without user input, a first portion of time in an online meeting to the first participant and a second portion of time to the second participant based on the respective participation scores of the first participant and the second participant, wherein the first portion of time is reserved for the first participant to contribute to the meeting and the second portion of time is reserved for the second participant to contribute to the meeting and activating, without user input, during the online meeting, the participants' microphones during their respective allocation of time
	In an analogous art Baker teaches allocating, (0057-0059; automatically partitioning the meeting timeline assigning times for participants to speak/present) without user input (examiner notes automatically is without user input, thus the meeting timeline management tool may automatically assign a 30-minute time allocation to that meeting participant without the meeting administrator needing to manually adjust the meeting timeline), a first portion of time in an online meeting to the first participant (Fig 5A- 504;allocating a time slot within a meeting to a speaker) and a second portion of time to the second participant (Fig 5A 522; allocating a time slot within a meeting to another speaker) based on the respective participation scores ( previous time spent speaking, historical meeting data, prioritization, importance of the topic, identity of the speaker; and previous speaking minutes) of the first participant and the second participant, ([Fig 5A-6B; 0030; 0054] optimizing the timeline of a meeting by prioritizing based on the importance of a topic; and identity of the speaker [0057] taking into account users previous speaking minutes (equivalent to participation))
wherein the first portion (i.e., first time on timeline 536 – see fig. 5A) of time is reserved (where allocated to a user is equivalent to reserved) for the first participant (504 – fig. 5A) to contribute (where presenting is equivalent to contributing) to the meeting and the second portion (i.e., end of meeting – see fig. 5A)  of time is reserved for the second participant (522 – fig. 5A) to contribute to the meeting (Fig 4B; Fig 5A; 0054; 0064-0066] allocating a first time slot for a participant to speak and present, and allocating a second time slot for a second participant to present)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the teachings of Hosabettu in view of Shepherd to include allocating specific times within a meeting for user to present based on their priority as is taught by Baker 
	The suggestion/motivation for doing so is to be able to optimize meeting timelines
Hosabettu in view of Shepherd in view of Baker do not disclose and activating, without user input, during the online meeting, the participants' microphones during their respective allocation of time
In an analogous art Gilg teaches and activating, without user input, during the online meeting, the participants' microphones during their respective allocation of time ([0029; 0031-0032; 0056] switching by the system, (without user input) between active speakers, based on the assigned time intervals, and muting all other users except the active speaker. Examiner notes as muting switches, activating the microphones is performed from the muting state)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the teachings of Hosabettu in view of Shepherd in view of Baker to include muting and activating microphones of meeting participants as is taught by 
	The suggestion/motivation for doing so is to better audio quality in group audio calls [0004-0006]



Regarding claim 6, Hosabettu in view of Shepherd in view of Baker and further in view of Gilg teach the computer-implemented method of claim 1, and is disclosed above, Hosabettu in view of Shepherd do not explicitly teach further comprising alerting the participants of their turn in an online meeting during their respective allocation of time
	In an analogous art Barker teaches alerting (displaying a meeting timeline) the participants of their turn in an online meeting during their respective allocation of time (Figs 5 displaying by the system the time slots allotted to users in a timeline and an indicator of the current position on the timeline)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the teachings of Hosabettu in view of Shepherd to display an timeline that indicates to the user when their time slot is starting as is taught by Baker
	The suggestion/motivation for doing so is to better manage meetings [0001]
	
Regarding claim 8, the claim inherits the same rejection as claim 1 above for reciting similar limitations in the form of a system claim, Hosabettu teaches 0012- System executing instructions stored in memory.
	Regarding claim 12, the claim inherits the same rejection as claim 5 above for reciting similar limitations in the form of a system claim, Hosabettu teaches 0012- System executing instructions stored in memory.
Regarding claim 13, the claim inherits the same rejection as claim 6 above for reciting similar limitations in the form of a system claim, Hosabettu teaches 0012- System executing instructions stored in memory.

	Regarding claim 18, the claim inherits the same rejection as claim 5 above for reciting similar limitations in the form of a computer program product Hosabettu teaches 0068 instructions stored on computer readable media.
Regarding claim 19, the claim inherits the same rejection as claim 6 above for reciting similar limitations in the form of a computer program product, Hosabettu teaches 0068 instructions stored on computer readable media.

Claims 2-4, 9-11, and 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hosabettu et al. (US 20160019485 A1) in view of Shepherd et al (US 20150154291 A1) in view of Baker (US 20180232705 A1) and further in view of Ebner et al. (US 20200134541 A1).

Regarding claim 2, Hosabettu in view of Shepherd in view of Baker and further in view of Gilg teach the computer-implemented method of claim 1, and is disclosed above, Hosabettu in view of Shepherd in view of Baker and further in view of Gilg do not explicitly teach wherein the traits are selected from the group consisting of agreeableness, conscientiousness, extraversion, neuroticism, and openness 
In an analogous Ebner teaches wherein the traits are selected from the group consisting of agreeableness, conscientiousness, extraversion, neuroticism, and openness (0037; Fig 3; team members personality assessment based on the Meyers Briggs attributes introvert, extrovert, turbulent, feeling, observant assertive, judging, thinking intuitive, and more) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the teachings of Hosabettu in view of Shepherd in view of Baker to using human psychology traits in assessing team members as is taught by Ebner


Regarding claim 3, Hosabettu in view of Shepherd in view of Baker in view of Gilg and further in view of Ebner teach the computer-implemented method of claim 2, and is disclosed above, Hosabettu in view of Shepherd in view of Baker and further in view of Gilg do not explicitly teach wherein the traits include an aggregated personality score calculated by the processor 
In an analogous art Ebner teaches wherein the traits include an aggregated personality score calculated by the processor (0036-0037; Fig 3; team members personality assessment based on the Meyers Briggs attributes introvert, extrovert, turbulent, feeling, observant assertive, judging, thinking intuitive, and more and are scored as an aggregate of all the different types) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the teachings of Hosabettu in view of Shepherd in view of Baker and further in view of Gilg aggregated traits as is taught by Ebner
The suggestion/motivation for doing so is to reduce assumptions about potential members when creating a team [0002]

Regarding claim 4, Hosabettu in view of Shepherd in view of Baker in view of Gilg and further in view of Ebner teach the computer-implemented method of claim 1, and is disclosed above, Hosabettu in view of Shepherd in view of Baker and further in view of Gilg do not explicitly disclose but Ebner teaches wherein the sociability scores are based at least in part on the participants' social network activity (0033; 0063; 0085; 0093; collecting social media information for scoring users)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the teachings of Hosabettu in view of Shepherd in view of Baker and further in view of Gilg to using human psychology traits and social media activity in assessing team members as is taught by Ebner


	Regarding claim 9, the claim inherits the same rejection as claim 2 above for reciting similar limitations in the form of a system claim, Hosabettu teaches 0012- System executing instructions stored in memory.
	Regarding claim 10, the claim inherits the same rejection as claim 3 above for reciting similar limitations in the form of a system claim, Hosabettu teaches 0012- System executing instructions stored in memory.
	Regarding claim 11, the claim inherits the same rejection as claim 4 above for reciting similar limitations in the form of a system claim, Hosabettu teaches 0012- System executing instructions stored in memory.
	Regarding claim 16, the claim inherits the same rejection as claim 3 above for reciting similar limitations in the form of a computer program product, Hosabettu teaches 0068 instructions stored on computer readable media.
	Regarding claim 17, the claim inherits the same rejection as claim 4 above for reciting similar limitations in the form of a computer program product, Hosabettu teaches 0068 instructions stored on computer readable media.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Wise et al (US 20090316870 A1): Wise teaches comprising activating the participants' microphones during their respective allocation of time (0028-0031; The user is given a token for a fixed period of time (equivalent to respective allocation of time), the user is unmuted during that time, and the system can mute everyone else, as well as selectively unmute)

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDERRAHMEN H CHOUAT whose telephone number is (571)431-0695. The examiner can normally be reached 9AM-5PM Tentative.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Parry can be reached on 571-272-8328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







Abderrahmen Chouat
Examiner
Art Unit 2451



/Chris Parry/Supervisory Patent Examiner, Art Unit 2451